DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
Applicant Remarks:
Applicant submits that the claims do not recite an abstract idea at least because it is not reasonable to expect a person to, using his/her brain and pen/paper, to obtain a rule set for at least one million events, and compute frequency data for such a large number of events, and compute regions of historical data for such a large number of events. A person could not manage so many numbers in their mind and manually. 
Examiner Response:
The examiner respectfully disagrees, the step of obtaining a rule set for the plurality of events, wherein the plurality of events comprises at least one million events are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the 

Applicant Remarks:
Even assuming arguendo, without admission, that claims 1, 8 and 15 recite an abstract idea, any such purported judicial exception is integrated into a practical application of the exception. By this Response, claim 1 is amended to include: 
translating an extensional description of the first region into intensional descriptions, wherein the intensional descriptions comprise a conjunction of logical conditions over case attributes, wherein the translation depends on a constraint imposing that regions are axes- parallel rectangular blocks, wherein the translation includes computing a bounding box of nodes in the first region; 
Claim 8 and 15 include a similar element. Here, embodiments are performing a step as a result of the process. The translation into intensional descriptions is a step GB920160159US1Page 11 of 1315/588,912performed which modifies, and improves, a computer system including nodes. This is a practical application of any purported abstract idea as nodes of a computer system are tangible technologies, and 
Even yet further assuming arguendo, without admission, that claims 1, 8, and 15 recite an abstract idea and that such a judicial exception is not integrated into a practical application of that exception, the claims are eligible at Step 2B. Per Section 1ll.B of the 2019 Revised Guidance, "if a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)." More specifically, an element or combination of elements that "adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field... is indicative that an inventive concept may be present," and that a claim containing such an element or combination of elements may therefore be patent eligible. As evidenced by the lack of a current rejection under 35 U.S.C. § 102 or § 103, embodiments are novel and non-obvious, and accordingly, not well-understood, routine, or conventional activity. 
Accordingly, Applicant respectfully submits that the claimed invention satisfies the Office's interpretation of statutory subject matter and accordingly requests that the rejection under 35 U.S.C. § 101 be withdrawn. 

Examiner Response:
The examiner respectfully disagrees, translating an extensional description of the first region into intensional descriptions, wherein the intensional descriptions comprise a conjunction of logical conditions over case attributes, wherein the translation depends on a constraint 
The examiner notes that this limitation provides descriptions of logic over the case attributes. The translation itself provides the descriptions to the computed bounding box of nodes in the first region. The step can be computed in the human mind, or on pen and paper. The core part of the limitation describing the translating step is further defined as computing, which are steps that can be performed mentally.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 8, 11, 12, 14, 15, and 18-20 are rejected under 35 U.S.C. 101. Claims 6, 9, 10, 13, 16 and 17 have been cancelled.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer-implemented method for analyzing rule-based decision policies in an online system, the computer-implemented method translating an extensional description of the first region into intensional descriptions, wherein the intensional descriptions comprise a conjunction of logical GB920160159US1Page 2 of 1315/588,912conditions over case attributes, wherein the translation depends on a constraint imposing that regions are axes-parallel rectangular blocks, wherein the translation includes computing a bounding box of nodes in the first region; providing a recommendation of one or more rule modifications based on the frequency data in the grown first region; and rendering the recommendation on a computer display.
The limitations of claim 1: 
computing frequency data for the plurality of events based on the rule set, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being 
computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions of events based on the rules which are parallel to the other regions. This mathematical process can be done mentally or with pen and paper.
expanding a first region from the computed regions to include a candidate node, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally expanding the regions to include candidate nodes. This mathematical process can be done mentally or with pen and paper.
identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying one or more derived nodes located within a region complement. This mathematical process can be done mentally or with pen and paper.
creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally creating a candidate region which includes the node and complement. This mathematical process can be done mentally or with pen and paper.
computing a candidate region density, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing a candidate region density. This mathematical process can be done mentally or with pen and paper.
in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally adding the candidate node and region complement to the first region. This mathematical process can be done mentally or with pen and paper.
translating an extensional description of the first region into intensional descriptions, wherein the intensional descriptions comprise a conjunction of logical conditions over case attributes, wherein the translation depends on a 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “processor” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 
The step of obtaining a rule set for the plurality of events, wherein the plurality of events comprises at least one million events are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The processor is treated as an additional element.
The step of rendering the recommendation on a computer display is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of providing a recommendation of one or more rule modifications based on the frequency data in the grown first region, is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of obtaining a rule set for the plurality of events, wherein the plurality of events comprises at least one million events; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of rendering the recommendation on a computer display falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See Prior Art US6057839 “Conventional display apparatus known in the art typically concurrently displays trace data from many processors”)
The step of providing a recommendation of one or more rule modifications based on the frequency data in the grown first region falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See MPEP, Receiving or transmitting 

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an electronic computing device for analyzing rule-based decision policies, the electronic computing device comprising: a processor; GB920160159US1Page 3 of 1315/588,912a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: obtaining a rule set for a plurality of events, wherein the rule set comprises a plurality of rules, wherein the plurality of events comprises at least one million events; computing frequency data for the plurality of events based on the rule set; determining a frequency density range for the plurality of events based on the frequency data; computing regions of historical data based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events, wherein each region is an axes-parallel rectangular region; expanding a first region from the computed regions to include a candidate node; identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement; creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement; computing a first region density; computing a candidate region density; in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement; translating an extensional description of the first region into intensional descriptions, wherein the intensional descriptions comprise a conjunction of logical conditions over case attributes, wherein the translation depends on a constraint imposing that regions are axes-parallel rectangular blocks, wherein the translation includes computing a bounding box of nodes in the first region; GB920160159US1Page 4 of 1315/588,912providing a recommendation of one or more rule modifications based on the frequency data in the grown first region; and rendering the recommendation on a computer display.The limitations of claim 8: 
computing frequency data for the plurality of events based on the rule set, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency of events based on specific rules. 
determining a frequency density range for the plurality of events based on the frequency data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency of events based on frequency data that relates to a dollar amount added to an online shopping cart. 
computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions of events based on the rules which are 
expanding a first region from the computed regions to include a candidate node, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally expanding the regions to include candidate nodes. This mathematical process can be done mentally or with pen and paper.
identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying one or more derived nodes located within a region complement. This mathematical process can be done mentally or with pen and paper.
creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally creating a candidate region which includes the node and complement. This mathematical process can be done mentally or with pen and paper.
computing a candidate region density, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing a candidate region density. This mathematical process can be done mentally or with pen and paper.
and in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally adding the candidate node and region complement to the first region. This mathematical process can be done mentally or with pen and paper.
translating an extensional description of the first region into intensional descriptions, wherein the intensional descriptions comprise a conjunction of logical conditions over case attributes, wherein the translation depends on a constraint imposing that regions are axes-parallel rectangular blocks, wherein the translation includes computing a bounding box of nodes in the first region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses computing a bounding box of notes in the first region. This mathematical process can be done 

If a claim limitation, under its broadest reasonable interpretation, the computing steps and providing step include mathematical concepts based on the at least one million events obtained which is directed to an abstract idea. See MPEP 2106.04 (a)(2) section IV (Flook, 437 U.S. at 585, 198 USPQ at 195;). Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to integrate the abstract idea into a practical application. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “processor; a memory coupled to the processor” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of obtaining a rule set for a plurality of events, wherein the rule set comprises a plurality of rules, wherein the plurality of events comprises at least one million events; are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution 
The step of rendering the recommendation on a computer display is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of providing a recommendation of one or more rule modifications based on the frequency data, is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of obtaining a rule set for a plurality of events, wherein the rule set comprises a plurality of rules, wherein the plurality of events comprises at least one million events; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of rendering the recommendation on a computer display falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See Prior Art US6057839 “Conventional display apparatus known in the art typically concurrently displays trace data from many processors”)
The step of providing a recommendation of one or more rule modifications based on the frequency data falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Similarly, Claim 15 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a frequency density range for the plurality of events based on the frequency data; and wherein computing regions based on the rules within the rule set is based on the frequency density range.
The limitations of claim 2: 
determining a frequency density range for the plurality of events based on the frequency data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency density range for the plurality of events based on the frequency data.
and wherein computing regions based on the rules within the rule set is based on the frequency density range, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions based on the rules within the rule set is based on the frequency density range.
For additional element analysis please see claim 1 above.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of computing the region by computing a rectangle.
The limitations of claim 3: 
performs the step of computing the region by computing a rectangle, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing the region by computing a rectangle.

For additional element analysis please see claim 1 above.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying candidates for rule consolidation.
The limitations of claim 11: 
performs the step of identifying candidates for rule consolidation, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying candidates for rule consolidation.

For additional element analysis please see claim 8 above.

Similarly, Claims 4 and 18 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying candidates for rule separation.
The limitations of claim 12: 
performs the step of identifying candidates for rule separation, is a process that,  under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying candidates for rule separation.

For additional element analysis please see claim 8 above.

Similarly, Claims 5 and 19 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying a region of a uniform frequency density.
The limitations of claim 14: 
performs the step of identifying a region of a uniform frequency density, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from 

For additional element analysis please see claim 8 above.

Similarly, Claims 7 and 20 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123